In re Weber, Henry F.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 416-357; to the Court of Appeal, Fourth Circuit, No. 2008-K-1465.
Transferred to district court. The application for post-conviction relief and memorandum in support of post-conviction relief is transferred to the district court with instructions to the district court judge to act on relator’s application, which, as shown by Inmate’s Request for Legal/Indigent Mail receipt, was submitted. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.